The Chief Justice, Mr. Justice WHITFIELD and Mr. Justice TERRELL, are of opinion that the decree should be reversed. Mr. Justice STRUM, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the decree should be affirmed. When the members of the Supreme Court sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore it is considered, ordered and decreed under the authority of Stateex rel. Hampton v. McClung, 47 Fla. 224, 37 So.2d Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur. *Page 345